Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered: wherein Claims 1-6 and 10-17 are pending.   Claims 1, 10 and 16-17 have been amended.  Claims 7-9 have been canceled by the Applicant. 
Notes:
	Amended independent claims 1 and 10 as a whole include a combination of limitations that has been found as define over prior art of record.  Therefore, 103 rejection has been withdrawn.  Further, amended independent claims 1 and 10 as a whole include a combination of limitations that has been found as significantly more.  Therefore, 101 rejection has been withdrawn.  However, amended independent claims 1 and 10 and its dependency are rejected under 112 second below.   
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 1-6 and 10-17 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:
	Independent claim 1:
	Independent claim 1 recites the underlined limitations: “merging, using a machine learning processor, the plurality of labels with the plurality of message-signal values to generate a signal-label collection” (step 4); and “training, by machine learning, a signal-label model based on the signal-label collection, thereby generating a vector-space representation of a trained signal-label model” (step 5).  The scope of these limitations are unclear since it is confusing whether “machine learning” in step 5 is referring back to “a machine learning processor” in step 4?  If the “machine learning” in step 5 is not referring back to “a machine learning processor” in step 4, it is unclear what is the difference between them?  Appropriate correction is required.
Dependent claims 2-6 are dependent of claim 1.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.
Independent claim 10:    
  	Independent claim 10, a preamble initially recites: “A non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors to perform: ……” (all the functions in the body of the claim).  However, in the body, limitation 4 then recites “merging, using a machine learning processor, the plurality of labels”, and limitation 6 then recites “generating, using a neural network processor and the trained label model, a mapping of the plurality of sets……..”  The scope of these limitations are a machine learning processor” in limitation 4 and “a neural network processor” in limitation 6 are referring back to “one or more processors” in the preamble?  In other word, it is confusing when the preamble indicates “one or more processors” perform all the functions in the body of the claim but the body of the claim indicates 2 other processors such as “a machine learning processor” doing the “merging…..” function in limitation 4 and “a neural network processor” doing the “generating…..” function in limitation 6?  Appropriated correction is required.      
	In addition, Independent claim 10 recites the underlined limitations: “merging, using a machine learning processor, the plurality of labels with the plurality of message-signal values to generate a signal-label collection” (limitation 4); and “training, by machine learning, a signal-label model based on the signal-label collection, thereby generating a vector-space representation of a trained signal-label model” (limitation 5).  The scope of these limitations are unclear since it is confusing whether “machine learning” in limitation 5 is referring back to “a machine learning processor” in limitation 4?  If the “machine learning” in limitation 5 is not referring back to “a machine learning processor” in limitation 4, it is unclear what is the difference between them?  Appropriate correction is required.
    Dependent claims 11-17 are dependent of claim 10.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.
Response to Arguments
3.	Regarding 103, the Office respectfully submits that amended independent claims 1 and 10 as a whole include a combination of limitations that has been found as define over prior art of record.  Therefore, 103 rejection has been withdrawn.  
Regarding 101, the Office respectfully submits that amended independent claims 1 and 10 as a whole include a combination of limitations that has been found as significantly more.  Therefore, 101 rejection has been withdrawn.  
However, please note that amended independent claims 1 and 10 and its dependency are rejected under 112 second above.   See details above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681